covER-LETTER _ 631 l q 2 » 01

Mr. Tracy D. Gray #803844
The Connally Facilities
899 FM 632
Kenedy, Texas 78119~4516

[July 32 2015]
Dear Clerk,

fnclosed, please findy my Rebuttal to the State's response to

my State Writ of Habeas Corpus ll.07.

awould you please file said Rebuttal with the proper Officials
of the Court; and bring it to their attention that said Rebuttal
has been "timely" submitted by me?

My family and I thank you in advance for your assistance with
this very important matter, and I implore you to please notify
me at my name and address as shown above of "any" and "all" rulings
rendered by the Court on my documents?

Once again, thank you for your professional assistance. l
remain , ' Di :/a`;-”U\”;:} Q“\\I\|

@@U@T @€; dawson APPEAL,S
Yours truly,- v - l jUL 2'? zm§

/”
Fz`/A/D A©@DA©©S&@,©H@YB<

Mrz:;yacy D. GF§

(ii)

 

CAUSE NO'S F-97-49822-PR; & Fj97-49821-PR

IN THE coURT oF cRIMINAL`
APPEALS, AT
AUSTIN, TExAs

Ex PARTE

&OQ\`-O‘&O‘l

MR. TRACY`DEAN GRAY

`THE APPLICANT'S REBUTTAL TO THE STATE'S RESPONSE
TO HIS APPLICATION FOR WRIT OF HABEAS CORPUS 11.07

`To mut HoNoRABLE JUDGB(s) oF sAID coURT:

-CGMES NOW, Mr. Tracy D. Gray TDCJ-ID #8038441 pro-se Applicant
styled hereinafter, and respectfully presents this His REBUTTAL to
the State's Response to His Habeas Corpus. In support thereof, the

Applicant states the following:

I.
"A CONSOLIDATED REBUTTAL"

l).` DOCTRINE OF LACBBS: Within His supportive Memorandum, the Appli-
cant made a_ specific detailed illustration in accords with Ex parte
`Perez No. AP-76-8OO (Tex.Crim.App.2013) that His delay in filing
‘His writ was not unreasonable, and that He is likely to prevail on
the merits of His presented laim(s). Despite of the reasonable ex-
plaination(s) rendered by lthe Applicant on pages 2+3 of His Writ's

Memorandum, the State, in its response, failed to honor any of thig
Honorable Court's requisites as the Applicant adequately presente

in His Memorandum. The State failed to address the Applicant's "Just-
ification 'For Delay" argument on page 2 of His Memorandum, hence¢
failing to present this¢ Honorable Court with an adequate review of

His demonstrations;

2). ACTUAL-INNOCENT: Within its response, the State basically argued
that the Applicant“ failed. to cite "any" constitutional errors that
resulted in His conviction. (See page 3 of State's Response) Contrary
&o this assertion, the Applicant presented His constitutional errors
by way of demonstrating two (2) prima-facie illustrations of inno-
cence 'on page 5- of His Memorandum. The Applicant basically argued
that the New Evidence clearly shows that there was no evidence of

robbery and no evidence that He pointed a weapon at either Complain-

…nt. Does not this demonstratrate that the Applicant's Due Process
to lthe Sixth and Fourteenth Amendment to the United States Constitu+

tion‘ were violated? Therefore, the Applicant did in fact demonstrate
onstitutional errors within His actual-innocence claim; ,

3). NO EVIDENCE§ The State is making a diligent attempt to mislead

Lhe Court on the issue(s) He's presented on this "NO EVIDENCE" issue
by claiming the Applicant is arguing "legally sufficiency" of the

l..

 

 

evidence. Contrary to the State's response, the Applicant argued
that the State produced no evidence to substantiate its allega-
tions against Him.

This Honorable Court has ruled that a "NO EVIDENCE" claim is
cognizable on a writ of habeas corpus, because where there has
been no evidence to support a conviction, it violates Due Process.
See Ex parte Perales,ZlS s.w;3d at 419-20.;

4). DOUBLE JEOPARDY:`y The Applicant implores das Honorable Court
to read an judge for itself His Double Jeopardy claim. (See pages
lO-ll);

5). PROSECUTORIAL MISCONDUCT: Does not this Honorable Court say
that _prosection are not to state personal opinions on the honesty
and truthfulness of its witness? Sepulveda v. State,751 s.w.2d
667. Is this not what the State did in the Applicant's case?
(See pages lZ-l3_of Applicant's Memorandum). Despite of this
fact, _the State is attempting to play ignorant to this Honorable
Court's requisites 'on this issue by attempting to render a lame
non-related response to this issue by citing Wilson,938 s.w.2d
at 59, in which conflicts this Honorable Court's holding in Sepul-
veda as shown above; and

6). INEFFECTIVE ASSISTANCE: This Honorable Court should agree
that the State's response to the Applicant's ineffective assistance
claims are flawed and illogical. The Applicant made a very detail-
ed showing on E-A-C-H` of His ineffective assistance of counsel
errors. Also! the Applicant was totally unaware that His trial

'counsel is deceased. And, as mentioned earlier in His "Doctrine

of Laches" showing, the Applicant could not present a viable claim

.and/or claims against His trial counsel until He received His

trial records. (See Exhibits H, I, and J attached with Applicant's
writ) See also pagev 2 (at bottom) and 3 of said Memorandum en-
titled "Developing Sufficient Record."

These facts entails that the Applicant's writ is sufficient
and deserves an adequate an proper review on its merits, whereas
the State is 'eluding its responsibility of rendering a just con-
sideration of the Applicant's claim(s).

PRAYER

WHEREFORE, Applicant PRA¥S. that this Honorable Court GRANT
Him a adequate and sufficient view on the claim(s) presented in
writ and its supportive Memorandum of Law. And! upon its inspection
it finds that the Applicant's writ has standing merits, Reverse
and Remand these proceedings back to the 265TH Judicial District
Court of Dallas County, Texas for further disposition.

[ExEcUTED 0N THIS THE 32 DAY op JULY, 2015]

 

` nco;c....

 

Respectfully submitted¢

Mr. Tracy Gray §OEBO:§§§:;)
The Co y Facilities

899 F 32 '
Kenedy, Texas 78119-4516